  Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 1 of 13



                                                                                                        FE)
                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                                                                             OCT   ''   P   14   37
                                     SAN ANTONIO DIVISION
                                                                                                        ;or cou
    RUSSELLZINTERETAL.                                                                                      ETEXAS
                                                        §
                                                        §
             Plaint iffs,                               §


    vs.                                                      Civil Action No.f
                                                                                    -    -   OO9Q
                                                        §
                                                        §
    CHIEF JOSEPH SALVAGGIO ETAL.                        §
                                                        §
             Defendants.                                §


 NON-PARTY BRANDON RAMSEY'S MOTION TO OUASH SUBPOENA AND MOTION
                     FOR PROTECTIVE ORDER

          COMES NOW Brandon Ramsey, a non-party to the above-captioned lawsuit, and,

pursuant to Federal Rule of Civil Procedure 45(d) and Local Rule 7026(c), brings this, his

Motion to Quash Subpoena and Motion for Protective Order, and respectfully shows as follows:

                                           I.      Background

          On September 19, 2018 the Court entered an order setting Plaintiffs' Motion for

Preliminary Injunction for hearing on October 4, 2018 at 9:30 a.m. (Docket no. 47). On the

morning of October 3, 2018, the day before the hearing, Mr. Brandon Ramsey, an Assistant

District Attorney with the Bexar County District Attorney's Office, received by private overnight

delivery service a subpoena to appear and testify at the next day's hearing and to "bring with

[him]" several categories of documents and information. A copy of the subpoena is attached

hereto as Exhibit A. The two categories of documents Mr. Ramsey is to "bring" to the hearing

are as follows:

                  1.   All warrants, affidavits, witness statements, videos, photos, and police
                       reports that relate to the actions mentioned in your August 31, 2018
                       affidavit.




                                                    1
  Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 2 of 13




                2. All correspondence between you or your office and any law
                    enforcement people relating to the actions mentioned in your August
                    31, 2018 affidavit.

Exhibit A.

                                 II.     Argument and Authorities

       A.       Improper Service

        Plaintiffs did not effectuate proper service of the subpoena on Mr. Ramsey because they

wholly failed to tender a witness fee or mileage fee. Federal Rule of Civil Procedure 45 provides

that "[s]erving a subpoena requires delivering a copy to the named person and, if the subpoena

requires that person's attendance, tendering the fees for      1   day's attendance and the mileage

allowed by law" (Fed. R. Civ. P. 45(b)(l)). These requirements are unambiguous. As the Fifth

Circuit held, "[t]he conjunctive form of the rule indicates that proper service requires not only

personal delivery of the subpoena, but also tendering of the witness fee and a reasonable mileage

allowance." In re Dennis, 330 F.3d 696, 704 (5th Cir. 2003) (no abuse of discretion where

district court quashed a subpoena served with the witness fee but without an estimated mileage

fee). For this reason alone, the subpoena must be quashed.

       B.       Objections as to Form and Content

       The subpoena does not meet the form and content requirements of Federal Rule of Civil

Procedure 45(a)(1)(A) in two ways. First, it does not properly command Mr. Ramsey to appear

"at a specified time and place" (Fed. R. Civ. P. 45(a)(1)(A)(iii)) because it commands him to

appear at "9:31 a.m." (Exhibit A), whereas the hearing is actually set for 9:30 a.m. (Docket no.

47). Second, the subpoena does not "set out the text of Rule 45(d) and (e)" (Fed. R. Civ. P.

45(a)( 1 )(A)(iv)); it only states, incorrectly, that certain provisions of Rule 45 "are attached" (see

Exhibit A). Accordingly, the subpoena must be quashed.



                                                  2
  Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 3 of 13




        C.     Lack of Notice

        Insofar as the subpoena seeks the production of documents, Plaintiffs' subpoena must be

quashed because, upon information and belief, Plaintiffs have not given notice of the subpoena to

other parties. See Fed. R. Civ. P. 45(a)(4).

       D.      Unreasonable Time

       Mr. Ramsey was served with Plaintiffs' subpoena approximately twenty-four hours

before the time of compliancethe time for him to appear prepared to testify at hearing, with the

litany of items listed in the subpoena: "all warrants, affidavits, witness statements, videos,

photos, and police reports that relate to the actions mentioned in your August 31, 2018 affidavit"

and ("all correspondence between you or your office and any law enforcement people [sic]

relating to the actions mentioned in your August 31, 2018 affidavit" (Exhibit A; emphasis

added)). The scope of the subpoena includes materials from the case files from four criminal

matters (see Id.).   Further, as discussed below, the subpoena seeks production of privileged

information, which would require Mr. Ramsey to identify and create a privilege log for protected

materials. Additionally, Bexar County Information Technology cannot process a request for

electronic correspondence between the District Attorney's office "and any law enforcement

people [sic] relating to the actions mentioned in your August 31, 2018 affidavit" in a 24-hour

period. Thus, the subpoena does not permit a reasonable time for compliance and must be

quashed.

       E.      Undue Burden

               1.     Improper use of subpoena duces tecum

       Plaintiffs' subpoena represents an improper attempt to secure production of documents

through a hearing subpoena. "Parties are permitted to issue trial subpoena duces tecum to



                                               3
  Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 4 of 13



another party but only for the purposes of securing materials for memory refreshment, trial

preparation, or to ensure the availability at trial of original records previously disclosed in

discovery." Hatcher v. Precoat Metals, 271 F.R.D. 674, 675 (N.D.Ala. 2010).            Plaintiffs'

subpoena is really an attempt at securing discovery because the materials requested go far

beyond the scope of materials envisioned in Hatcher. The subpoena should be quashed.

               2.     Excessive Scope of Materials Sought and Burden of Production

       The burden to Mr. Ramsey to comply with the subpoena and gather all of the materials

requested far exceeds any value of production to the issuing parties. As is clear from Mr.

Ramsey's affidavit, he is not the day-to-day prosecutor assigned to manage the criminal

prosecutions of any of the plaintiffs in this lawsuit except for one: James Springer (see Exhibit

A). His affidavit was prepared as an attachment to the City of Leon Valley's response (Docket

no. 30) to the temporary restraining order entered in the lawsuit on August 20, 2018 (Docket no.

22), in support of Leon Valley's invocation of the Younger Doctrine. Yet, the subpoena seeks to

compel him to bring "all warrants, affidavits, witness statements, videos, photos, and police

reports that relate to the actions mentioned in your August 31, 2018 affidavit," which includes

materials with which he is not familiar (Exhibit A). Further, the subpoena is unduly burdensome

because it requires him to research and compile other attorneys' communications             ("all


correspondence between you or your office and any law enforcement people [sic] relating to the

actions mentioned in your August 31, 2018 affidavit" (Exhibit A; emphasis added)). For these

reasons, the subpoena should be quashed.

       F.     Assertion   of Attorney-Client and   Work Product Privilege

        The information requested includes correspondence between Mr. Ramsey and law

enforcement personnel that constitutes attorney-client communication and therefore is privileged
     Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 5 of 13




and not subject to disclosure: ("all correspondence between you or your office and any law

enforcement people [sic] relating to the actions mentioned in your August 31, 2018 affidavit"

(emphasis added)).

         Active district attorney files are exempt from discovery, as are closed files. Holmes             v.


Morales, 924 S.W.2d 920, 924-25 (Tex. 1966).               Additionally, no basis for withholding the

information is required.        It is sufficient that the district attorney's office assert the privilege

without more. Id.

         Accordingly, the subpoena seeks testimony regarding work product. See Govt. Code                  §


552.103;   §   552.108;   §   552.111. The work product privilege protects an attorney's (and their

employees) mental impressions, opinions, conclusions, legal theories and strategies prepared in

anticipation of litigation or for trial. Owens-Corning Fiberglass Corp.        v.   Caldwell, 818 S.W.2d

749, 750 (Tex. 1991). The Texas Supreme Court has exempted from discovery the entire file of

a prosecuting attorney based on the work product privilege. The State of Texas ex rel. Tim Curry

v.   The Honorable Jeff Walker, 873 S.W.2d 379,380 (Tex. 1994, orig. proceeding). The Court

stated that "an attorney's litigation file goes to the heart of the privileged work area guaranteed

by the work product exemption." Id. (citing National Union Fire Insurance Co.                v.   Valdez, 863

S.W.2d 458, 460 (Tex. 1993, orig. proceeding)). The organization of the file, as well as the

decision as to what to include in it, necessarily reveals the attorney's thought processes

concerning the prosecution or defense of the case.            In a criminal case involving a District

Attorney's file, the privilege "extends to all of the DA' s Office's work in connection with the

criminal proceeding". In Re Bexar County Criminal District Attorney's Office, 224 S.W. 3d 182,

187 (Tex. 2007).      That means the privilege extends to the entire litigation file, not only to

documents which, considered individually, are work product. The State                of   Texas ex rel. Tim



                                                       1
  Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 6 of 13




Curry   v.   The Honorable Jeff Walker, 873 S.W.2d 379, 380 (Tex. 1994, orig. proceeding). (See

also Owens-Corning Fiberglass v. Caldwell, 818 S.W.2d 749, 750-51 (Tex. 1991)(work product

rule shelters mental processes of attorney); Wiley      v.   Williams, 769 S .W.2d 715, 717 (Tex. App. -

Austin 1989, orig. proceeding [leave denied])(discussing work product doctrine generally)). The

work product privilege is applicable to litigation files in criminal as well as civil litigation. As

the United States Supreme Court explained in United States                v.   Nobles, 422 U.S. 225, 95

S.Ct.2160, 45 L.Ed.2d 141 (1975):

        Although the work product doctrine most frequently is asserted as a bar to discovery in
        civil litigation, its role in assuring the proper functioning of the criminal justice system is
        even more vital. The interest of society and the accused in obtaining a fair and accurate
        resolution of the question of guilt or innocence demand that adequate safeguards assure
        the thorough preparation and presentation of each side of the case.

Id. at 238, 95 S.Ct. 2160.

         G.       Assertion of Law Enforcement Privilege

         The testimony and information sought by plaintiffs pertains to ongoing criminal

investigations, and the testimony and release of information would be prejudicial to the

investigation. In Hobson     v.   Moore, the Texas Supreme Court recognized an independent law-

enforcement privilege in civil litigation for information that pertains to an ongoing criminal

investigation. 734 S.W.2d 340 (Tex. 1987).

         The need for confidentiality in law enforcement activities is recognized in statutory law.

The Hobson Court found:

                  Section 3(a)(8) of the Texas Open Records Act, TEX. REV. Civ. STAT. ANN. ART.
                  6252-17a, exempts from disclosure: records of law enforcement agencies and
                  prosecutors that deal with the detection, investigation and prosecution of crime
                  and the internal records and notations of such law enforcement agencies and
                  prosecutors which are maintained for internal use in matters relating to law
                  enforcement and prosecution. We recognize this privilege in civil litigation for
                  law enforcement investigation.



                                                   ri
  Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 7 of 13




Id. at 340-341, citing Houston Chronicle Pub. Co. v. City of Houston, 531 S.W.2d 177 (Tex. Civ.

App.--Houston [14th Dist.], writ refd n.r.e. per curiam) 536 S.W.2d 559, 19 Tex. Sup. Ct. J. 300

(Tex. 1976))" (emphasis added).       Accordingly, the testimony and information sought is

privileged from civil discovery.

                                       Ill.    Conclusion

          WHEREFORE, PREMISES CONSIDERED, Bexar County Criminal District Attorney's

Office prays that the Court sustain the foregoing objections, quash the subpoena, issue a

protective order, relieve it and Brandon Ramsey of any duty to comply with the subpoena, and

provide it and him with all other relief to which it is justly entitled at law or in equity. BCCDA

further requests that the Court's Order prevent any attempt to compel testimony by deposition or

otherwise from Bexar County employees with knowledge of the case concerning the information

sought.



                                                    Respectfully submitted,
                                                    NICHOLAS "NICO" LAHOOD
                                                    Bexar County Criminal District Attorney

                                              By:   Is! Robert W. Piatt HI                1ZV
                                                                               LV_e
                                                    Robert W. Piatt Ill
                                                    Bar No. 24041692
                                                    Kristin K. Bloodworth
                                                    Bar No. 24095848
                                                    Assistant District Attorneys, Civil Division
                                                    101 W. Nueva, 7th Floor
                                                    San Antonio, Texas 78205
                                                    Telephone: (210) 335-3920
                                                    Facsimile: (210) 335-2773
                                                    Attorney for the Bexar County Criminal
                                                    District Attorney's Office and Brandon
                                                    Ramsey




                                               7
 Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 8 of 13




                             CERTIFICATE OF CONFERENCE
                                                                                   0Jc 3)2'D.jt4/
                                                                                        O'
       Counsel for BCCDA left a voicemail message with counsel for the Plaintiffs with regard

to the aforementioned subpoena in this matter but the message was not returned.

                                                                    /5/   Robert W. Piatt III

                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing instrument has been served upon the
following individuals either by electronic service through the Court's e-fihing system or by
electronic mail. o" Odc- 3. )l 9.

Solomon M. Radner
Excolo Law, PLLC
sradner@excololaw.com
Attorney for Plaintiffs

Brandon I. Grable
Grable Law Firm
bgrable@grablelawfirm.com
Attorney for Plaintiffs

Charles Straith Frigerio
Hector Xavier Saenz
Law Offices of Charles S. Frigerio
Frigeriolaw1995@sbcg1obal.net
Attorney for Defendants Chief Joseph Salvaggio,
Lieutenant John Doe Anderson, Officer John Doe
Vasquez, Corporal C. Mandry, Detective Jim
Wells, Officer L. Farias, Officer John Doe Evans,
And Officer John Doe Hernandez

Adolfo Ruiz
Denton Navarro Rocha Bernal & Zech
Adolfo.ruiz @rampage-sa.com
Attorney for The City of Leon Valley, Texas

Patrick Charles Bernal
Denton Navarro Rocha Bernal & Zech
patrick.bernal @rampage-sa.com
Attorney for The City of Leon Valley, Texas


                                                                     1st Robert W. Piatt III


                                                 F:'
     Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 9 of 13




     AO U (Rm. 02114) Subpoeoo Appr sid Tcstity ats HeaTing or Trial in a Civil Action


                                          UNITED STATES DIsTRIcT COURT
                                                                         for   the
                                                            Western District of Texas                 (J

                               Zlrtt.r,etaI                                    )
                                 Plaintiff
                                                                                       Civil Action No.    18-cv-00680
                                    v.                                         )
                            Saivagpio.etal                                     )




                                                 SUBPOENA TO APPEAR AND TESTIFY
                                             AT A HEARING OR TRIAL [N A CIVIL ACTION

     To:      ASSISTANT CRIMINAL DISTRICT ATTORNEY BRANDON RAMSEY


--
               VOURTMMANDEDto                                   thó1Jn&IiIW
                                                       (Nears ofpe-soq to      em this jahpoerro is


                  aheortrialinthiscivilaction, Whenyouarrive,youniustremainattheccurtuntilthejudgeoracourt
     officer allows you to leave.



     PsoC John H Wood,                                              655 E                Courtroom No      Comom A on 4th Floor
                                Jr United States Couithouae
              CeezBouinvaSanMton4o Texas,78208                                           DstcandTrn4/gq_
                You must also bring with you the Ibliowmg documents, electronically stored infonnation, or                                               r
                                                                                                               tisaw             objects         blank

     no    rqilkabk):
                      1. ALL WARRANTS, AFFIDAVITS, WITNESS STATEMENTS,
                                                                                  ViDEOS.    PHOTOS,   AND POLICE
                      REPORTS THAT RELATE TO THE ACTIONS MENTIONED IN YOUR AUGUST 31. 2018 AFFIDAVIT.

                     2. ALL. CORRESPONDENCE BETWEEN YOU OR YOUR OFFICE AND ANY LAW ENFORCEMENT
                    PEOPLE RELATING TO ThE ACTIONS MENTIONED IN YOUR AUGUST 31, 2018 AFFIDAVIT.
                       - affIdavit attached for reference-
                                                                                         -
               The following provisions of Fed. ft. Civ. p. 45 are attached Rule 45(e), relating to the place of compliance;
                                                                                                                                           your duty to
     Rule 45(4 relating to your protection as a poison subject to a subpoena and Rule 45(e)
                                                                                            and                      (g), relating to

     respond to this subpoena end the potential consequences of  not doing so.



     Date:       0W27/2018
                                                  Tc0T
                                                                                             OR

                                                                                                                Aflonasy   r   signature
                                              Sigaietw-e qfclai* orDçourv Clark




                                                                                                                  qjrp                Plaintiffs
     The name, address, e-mail       address,   and telephone number of the ateontey representing
                                                                  who   issues     orreests this subpoen      are:



     Solomon Radner, EXCOLO              LAW P$.LC. 26700 Lasher Road,             Suite 400, SoutMeld, Ml 48033. 248-291-9719.


                                 Notice to the person who lasses or requests this subpoena
                                                                                               or tangible things before
     If this subpoena commands the production of documents, electronically stored information,
     trial, a notice and a copy of the subpoena must be served on each party in this case beforc it is scrvcd on the person to
     whom it is directed. Fed. ft. Civ. P. 45(aX4).




                                                                  EXHIBIT A
Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 10 of 13

        Case 5:i8cv-00680F8RBF toc;n'1                         7   Fed      09/lli 18   Paqe 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 RUSSELL ZINTER ETAL.                               §
                                                    §
                   Plaint ffs,                      §                       5-1 8-CV-00680-FB-RBF
                                                    §
 vs.                                                §

 CHIEF JOSEPH SALVAGGIO ETAL.                       §
                                                    §
                    Defendants.                     §
                                                    §
                                                    §
                                                    §




                                             rio   90 *   .1




         Before the Court is Plaintiffs' Motion for Preliminary Injunction. See Dkt. No. 46. This

  case was assigned to the undersigned for disposition of all pre-trial matters, including any

  requests for injunctive relief, pursuant to Rules CV-72 and          I   of Appendix C to the Local Rules

  for the United States District Court for the Western District of Texas. See Dkt. No. 42. iT IS

  ORDERED THAT that the Motion, Dkt. No. 46, is set for a hearing at 9:30 am on October 4,

  2018 in Courtroom A on the 4th Floor of the John U. Wood, Jr. United States Courthouse, 655 E.

  Cesar Chavez Boulevard. San Antonio, Texas, 78206.

         IT IS SO ORDERED.

         SIGNED this 19th day of September, 2018.



                                                                                          '2
                                               RICI-IA     RLY/'
                                                             FARRET.
                                               UNITED STATES MAGISTRATE JUDGE
Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 11 of 13

       Case 5:18-cv-00680-F8-RBF           Document 30-2       Filed 08/31/18    Page 1   of   2




     THE STATE OF TEXAS                             §
                                                    §
     COUNTY OF HEXAR                                §

     BEFORE ME, the undersigned authority in and for the State and County aforesaid, on
     this day personally appeared Brandon Ramsey, who being by my duly sworn upon his
     oath deposes and says:


     I am Brandon Ramsey and I am over the age of 18 and capable        of making this affidavit.
     am employed by the Bexar County       District Attorney's office as an Assistant Criminal
                                                         227th          District Court, Bexar
     District Attorney. I am currently assigned to the         Judicial
     County, Texas, and am the second chair prosecutor handling cause 2018CR7461 in the
     227th
           Judicial District Court of Bexar County, Texas. The alleged offense date in said
     cause is June 23', 2018. That case involves an allegation of Retaliation under Texas
     Penal Code §36.06 being committed by James Allen Springer against a public servant
     and it is an ongoing state judicial proceeding. Said offense is a third degree felony
     punishable by up to ten years confinement in the Texas Department of Criminal Justice
     Institutional Division. I am also aware of additional potential criminal offenses that are
     being investigated that are related to above referenced case(s).

     Additionally, several persons were identified during the investigation phase of the above
     listed cause number to include Brain Howd, James A. Mead, Joseph Pierce, and Jonathan
     Green. Detectives with the Leon Valley Police Department subsequently presented
     search warrants with regards to property seized from these individuals and James
     Springer. Search warrants were also presented regarding several youtube.com accounts
     including accounts believed to be associated with James Springer, Jonathan Green, and
     Joseph Pierce. It is my understanding that youtube.com is owned by Google. These
     search warrants were reviewed and signed by Texas District Court Judge Jefferson Moore
     of the 187th District Court of Bexar County, Texas.
     I have also been able to review a case which has been filed with the Bexar County
     District Attorney's Office with regards to Jack Miller. That case is filed under cause
     2018CR8725 in the 186th District Court of Bexar County, Texas. That case alleges a
     violation of Possessing a Weapon in a Prohibited Place under §46.03 of the Texas Penal
     Code alleged to have been committed on May 31st, 2018. SaId offense is a third degree
     felony punishable by up to ten years in the Texas Department of Criminal Justice
     Institutional Division. After reviewing the file it appears that a Detective from Leon
     Valley applied for and was granted an arrest warrant and search warrant for Jack Miller.
     It also appears that a search warrant was subsequently presented by Detective
                                                                                      Alex King
     of the Leon Valley Police Department to Judge Alcala, who approved said warrant. That
     warrant authorized the search of several electronic items belonging to Jack Miller.

      I have also reviewed causes 577193 and 577195 which have both been filed in Bexar
      County Court at Law number 12 against Mark Brown. These cases relate to allegations
      of resisting arrest and interference with public duties of a public servant alleged to have
      been committed on June 14th, 2018. Both charges are misdemeanors under the laws of


                                               Page 1 of 2
Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 12 of 13

       Case 5:18-cv-00680-FB-RBF Document 30-2               Filed 08/31/18    Page 2   of   2




     the State of Texas. After reviewing these cases it appears that items were seized from
     Mark Brown. Based on my review it does not appear that any search warrants have been
     applied for with regards to said items at this time.

     I have also reviewed cause 577789 which has been filed in Bexar County Court at Law
     number 4 against David Bailey. This cause relates to an allegation of Obstruction of a
     Passageway alleged to have been committed by David Bailey on June 18th, 2018. Based
     on my review of the file for the listed cause number, it appears that officers came in to
     contact with several individuals including Juan Gonzales Jr., James Mead, Russel Zither,
     James Springer, Joseph Pierce, and David Bailey. During the officers interactions with
     these individuals it appears that they seized property from James Mead, Russel Zither,
     and James Springer. Based on my review it does not appear that any search warrants
     have been applied for with regards to said items at this time.

     I have reviewed a Temporary Restraining Order issued by the Hon. Fred Biery, United
     States District Judge for the Western District of Texas, in Civil Action No. SA-18-CA-
     680-FB. The order was signed on August 20, 2018. That order enjoins certain named
     law enforcement officials from "searching, examining, or in any other way, viewing the
     contents or files on any of the devices seized by the defendants on the dates to which
     plaintiffs refer in their complaint". The order also enjoins the officials "from taking any
     actions in furtherance of their attempt to uncover, view, or examine any Google
     information of any of the plaintiffs" and Google "from producing any records about any
     plaintiffs to any of the defendants that in any way relate to the allegations that are the
     subject of this litigation."

     It is my belief that the trial court's order, by preventing the named law enforcement
     officials from completing their investigations, is interfering with the Bexar County
     District Attorney's Office ability to investigate and prosecute the above referenced cases.




      Sworn and subscribed before me, this 3l day of August, A.D., 2018.




                                                           PuAndfoeofTexas
                  Notary ID 684S238                My commission expires       3 IS ?1

                                             Page 2 of 2
 Case 5:18-cv-00680-JKP-RBF Document 51 Filed 10/03/18 Page 13 of 13




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISRICT OF TEXAS

ZINTER, et al,                              )
                                            )

        Plaintiffs,                         )              CIVIL ACTION NO.:
vs.                                         )
                                            )

SALVAGGIO, et al,                           )
                                            )

        Defendants.                         )

  ORDER ON NON-PARTY BEXAR COUNTY CRIMINAL DISTRICT ATTORNEY'S
   OFFICE'S MOTION TO OUASH SUBPOENA AND FOR PROTECTIVE ORDER

        Before the Court is Non-Party Bexar County Criminal District Attorney's Office's

("BCCDA") motion to quash subpoena duces tecum and for a protective order.

        On October 3, 2018, BCCDA was served with a subpoena issued by Plaintiffs' counsel in

the above-styled civil matter to Assistant District Attorney Brandon Ramsey in regards to a

hearing set for the next day, October 4, 2018. The same day it was served, BCCDA filed its

motion to quash subpoena and for protective order under Federal Rule of Civil Procedure Rule

45(d)(3)(iii).

        The Court has reviewed BCCDA's motion and finds that it is GRANTED. BCCDA is

not required to produce responsive documents to Defendant's subpoena served upon it on

October 3, 2018 or to produce Assistant District Attorney Brandon Ramsey to testify.



        Signed this     day of                        2018.



                                            RICHARD B. FARRER
                                            UNiTED STATES DISTRICT JUDGE
